In re Quenton N. Brown applying for writ of habeas corpus. Parish of East Baton Rouge. No. 5-79-646.
Writ denied. Relator’s appeal to the Secretary of Corrections on June 2, 1979, from the disciplinary board’s ruling was not made within 7 days, as required by the disciplinary rules, p. 5 (1977). Having failed to exercise rights to administrative review his application for review was appropriately not considered by the trial court. R.S. 49:964; State ex rel. Armistead v. Phelps, 365 So.2d 468 (La.1978).